Case 14-33581        Doc 34     Filed 03/11/19     Entered 03/11/19 15:07:06          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 33581
         Robert Allen Perkins
         Kim L Perkins
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/15/2014.

         2) The plan was confirmed on 11/24/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/29/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 11/26/2018.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $13,141.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-33581             Doc 34   Filed 03/11/19    Entered 03/11/19 15:07:06                Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $35,238.00
           Less amount refunded to debtor                          $360.62

 NET RECEIPTS:                                                                                    $34,877.38


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,660.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,446.34
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,106.34

 Attorney fees paid and disclosed by debtor:                   $340.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 Action Payday                     Unsecured         500.00           NA              NA            0.00        0.00
 Advocate Health Care              Unsecured         130.00           NA              NA            0.00        0.00
 AT&T Mobility II LLC              Unsecured           0.00        924.47          924.47        924.47         0.00
 ATG Credit LLC                    Unsecured      1,574.00            NA              NA            0.00        0.00
 Best Choice Loans                 Unsecured         500.00           NA              NA            0.00        0.00
 CashNet USA                       Unsecured         500.00           NA              NA            0.00        0.00
 Certified Services Inc            Unsecured          90.00           NA              NA            0.00        0.00
 Chase                             Unsecured           0.00           NA              NA            0.00        0.00
 Check Smart                       Unsecured         500.00           NA              NA            0.00        0.00
 CHI Capital Group                 Unsecured      1,145.00            NA              NA            0.00        0.00
 Commonwealth Edison Company       Unsecured         712.00        555.13          555.13        555.13         0.00
 First Investors Servicing Corp    Secured       20,789.00     21,676.88        20,789.00     20,789.00    1,831.53
 First Investors Servicing Corp    Unsecured            NA           0.00          887.88        887.88         0.00
 Illinois Bell Telephone Company   Unsecured         775.00      2,632.05        2,632.05      2,632.05         0.00
 Illinois Cash Advance             Unsecured         500.00           NA              NA            0.00        0.00
 Illinois Collection Service       Unsecured         195.00           NA              NA            0.00        0.00
 Lend Green                        Unsecured         500.00           NA              NA            0.00        0.00
 Mea-Sullivan                      Unsecured      2,013.00            NA              NA            0.00        0.00
 Mutual Savings Credit             Unsecured      2,268.00            NA              NA            0.00        0.00
 NCO FIN/99                        Unsecured         225.00           NA              NA            0.00        0.00
 Net Pdl                           Unsecured         500.00           NA              NA            0.00        0.00
 Nicor Gas                         Unsecured         680.00        707.12          707.12        707.12         0.00
 Northwest Collectors              Unsecured         610.00           NA              NA            0.00        0.00
 Portfolio Recovery Associates     Unsecured           0.00           NA              NA            0.00        0.00
 Regional Recovery Serv            Unsecured         197.00           NA              NA            0.00        0.00
 Resurgent Capital Services        Unsecured           0.00        789.10          789.10        789.10         0.00
 Resurgent Capital Services        Unsecured           0.00        454.76          454.76        454.76         0.00
 RMG                               Unsecured          24.00           NA              NA            0.00        0.00
 Saidel & Associates               Unsecured         400.00           NA              NA            0.00        0.00
 Silver Cross Hospital             Unsecured         200.00        200.00          200.00        200.00         0.00
 Sprint                            Unsecured         770.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-33581        Doc 34      Filed 03/11/19     Entered 03/11/19 15:07:06             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $20,789.00         $20,789.00           $1,831.53
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $20,789.00         $20,789.00           $1,831.53

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,150.51          $7,150.51              $0.00


 Disbursements:

         Expenses of Administration                             $5,106.34
         Disbursements to Creditors                            $29,771.04

 TOTAL DISBURSEMENTS :                                                                     $34,877.38


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
